 646DECISIONSOF NATIONALLABOR RELATIONS BOARDDuff-Norton Company,Inc.'andDrivers,Chauf-feurs,Warehousemen and- HelpersLocalNo.71, affiliated with International- Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.,Cases 11-CA-9574-2 and11-CA-992931May 1985DECISION AND ORDER-BY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 11 February 1983 Administrative Law JudgeRobert A. Gritta issued the attached decision: TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in support ofthe judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions as modified..The judge found that the General Counsel's rein-statement of the charge in Case 11-CA-9574-2,after the time limitations period of Section 10(b)had lapsed was contrary to Board law. He there-fore dismissed this case on the basis that the-allega-tions herein were unsupported by a viable charge:While we agree with the judge's dismissal-of thiscase, we do so for the followingreasons: -The record reveals that the Union filed thecharge in Case 11-CA-9574-2 on 10 December1980 alleging that the Respondent had violatedSection8(a)(1) and(3)by discharging employeeMichael Privette on 8 December 1980. Thereafter,.theActing Regional Director refused to issue acomplaint and the General Counsel, in Washington,D.C., affirmed the Acting Regional Director's de-cision.On 8 June 19811 the Union filed a secondcharge, in Case 11-CA-9929, alleging the sameviolation as that allegedearlier.During the investi-gation of this second case, the Respondent's formersupervisor Kenneth Tucker.gave an affidavit to aBoard agent indicating that he had set up Privettefor discharge by tampering with certain machinesat the workplace. On 30 July the Acting RegionalDirector issued a complaint based on this secondcharge.The Respondent asserted in its, 31, Julyanswer that it had received the charge on 10 Juneand that Section 10(b) barred the processing of, allallegations in the second charge.At the hearing on 27 April 1982, the GeneralCounsel moved to amend the complaint to rescindthe second charge but to reinstate the first chargeHereafter,all dates refer to 1981 unless indicated otherwise275 NLRB No. 93 -which had been dismissed. The Respondent and theGeneral Counsel stipulated.that the second chargewas barred by Section 10(b) because it had beenuntimely served. However, the Regional Director,by letter to the Union of 27 April 1982, had re-voked the earlier, dismissal of the first charge. TheRespondent then moved- at, the hearing to-dismiss,arguing that the reinstatement of a stale charge wasbarred by laches and was a denial of due process.The judge denied the Respondent's motion andpermitted the General Counsel to proceed, relyingonCalifornia Pacific Signs,233NLRB,450 (1977),and .on the General Counsel's assertion that. the is-suance of the complaint, alleging a violation in Pri-vette's discharge, after the allegations earlier hadbeen dismissed was based on the newly discoveredevidence supplied by former. Supervisor Tucker.As noted above; the judge in his decision then dis-missed this case relying onWinerMotors,265NLRB 1457 (1982).2In agreeing with the judge's disposition of thiscase,we find that the Regional Director contra-vened the -purposes of the limitations proviso toSection 10(b) of the Act3 by reinstating' the firstcharge some- 16 months after Privette's dischargeand after the second charge had failed for improperservice. In so doing, we note that, while the firstcharge- was timely filed on 10 December 1980, itthereafterwas dismissed by the Acting RegionalDirector and this dismissal was affirmed by thewe conclude that the General Counsel is foreclosedfrom reinstating the first charge outside-the limita-tions period of Section 10(b).InDucane Heating Corp.,273 NLRB 1389 (1985),we reversed inconsistent portions ofCalifornia Pa-cific Signs,supra, andWiner Motors,supra, and heldthat a. dismissed charge may not be reinstated out-side the 6-month limitations period of Section 10(b)absent special circumstances where a respondentfraudulently conceals operative facts underlyingthe violation alleged.We further held that wherethere is a fraudulent concealment the limitations.period begins to run when the charging partyknows or should have known of, the concealedfacts.2 In so doing, the-judge inadvertently misconstrued the majority posi-tion inWiner,supra, regarding dismissed chargesWe find this, inadvert-ence to be'inconsequential,to our decision herein for reasons that follow2 Sec 10(b) of the Act contains the proviso --That no complaint shall issue based upon any unfair labor practiceoccurniig more than six months prior to the filing of the charge withthe Board and the service of a copy thereof upon the person againstwhom such charge is made, unless the person aggrieved thereby wasprevented from filing such charge by reason of service in the armedforces, in which event the six-month penod shall be computed fromthe'dayof his discharge-'- DUFF-NORTON CO.-Applying .the- principles ofDucane,supra, to theinstant case,we conclude,in agreement-with thejudge,that the reinstatementof the -firstchargeoutside'the limitations period cannot be permitted.We find no fraudulent concealment in this casewhich would warrant our extending the limitationsproviso.In this regard,we note initially that Pri-vette was employedby theRespondent as a qualitycontrol inspector.In this capacity,he inspected theproduction of certain machine operators.Privettewas active in the union organizing-campaign whichcommenced in the fallof -1979.On 8 December1980 the Respondent discharged Privette for failingto properly inspect'the*production of a machineoperator who produced a substantial amount of de-fective parts, many of which had to be scrapped.At thehearing,Privette testified that sometime inApril 1981 he learned from Kenneth,Tucker, a su-pervisor for the Respondent at the time of Pri-vette's discharge,that Tucker had purportedly setup Privette-for,discharge.Privette testified thatTuckerdid not relate at- that timewhat he. haddone to set-Privette up and did not do so until Pri-vette signed a document on 29 May 1981"releasingTucker from responsibility for the consequences 'ofthe discharge.At the hearing,Tucker testified that -sometime prior to Privette'sdischarge he turnedthe guide stops on three-machines upside down.Tucker -said he did this to impressPlantManagerJohnson after having heard-Johnson say on severaloccasions that he would like "to get rid of Privette.Thereafter, on 26 November and 1 December 1980,a machine operator,whose production Privette wascharged with inspecting,produced the defectiveparts as mentioned above.After an-investigationinto the matter,the Respondent pursuant twits pro-_gressive disciplinary system'issued a - written warn-ing to the operator and discharged'Privette..Considering the, above,we' nonetheless'find-thatthe 10(b) period expired on 8 June, 6 months afterPrivette'sdischarge,then on' file a properly served charge,the com-plaintmust be dismissed.Contrary-to our dissent-ing colleague,we, do not viewTucker's 'allegedac-tions as - a "fraudulent concealment"warranting -anextensionof time evenassuming that Tucker didtamper with the -machines and that this,in part,caused the production of defective parts.Thus, wenote thatTucker's action would! have affected di-rectly',;onl'y the'machine''operator;and-would haveaffected Privette'only 'indirectly because.Privettemerely 'inspected.and did not produce parts: Wenote further thatTucker t`estified_that"his' tamperingwould have affected only the spot facing of theparts.Thus,his tampering.could not have causedthe defective pieces produced on -1 December be-647cause they were defective as to ream depth. And,while the defective, pieces produced on 26 Novem-ber were defective- as to spot facing, we note thatPrivette testified that he first checked the machineoperator's production . on this .date around 8:30a.m., but he did not get back to her until around 1p.m. when.he then stopped the operation. By thistime,however,some. 91 of the 116 pieces producedwere defective and.had to be scrapped: Thus, evenassumingthatTucker did tamper with the opera-tor'smachine, this would not explain the reamdepth defects nor Privette's 'delay in discoveringthe spot facing defects. Accordingly, there is an-in-sufficient nexus between tucker's asserted tamper-ing,and Privette's performance of his inspectionduties so as to conclude that the Respondent fraud-ulently, concealed the operative facts pertaining toPrivette's discharge.4 Thus, for these reasons, weagreewith the judge's, conclusion that the com-plaint should be, dismissed and we therefore adopthis recommended Order doing so.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER DENNIS,dissenting.Contrary to -the majority, I would notdismissthe complaint on- procedural 'grounds, 'but wouldinstead -remand this case to the judge for a decisionon the merits.InDucane Heating Corp.'the Board held' thatboth' dismissed -and withdrawn' charges could notbe reinstated outside the' 6-month limitations periodof Section 10(b) "absent special circumstances - ihwhich a respondent fraudulently conceals 'the' oper-ative.facts underlying the alleged violation." TheBoard further, held that "[w]here there is a fraudu-lent concealment, the limitations period begins torun-when the charging party knows-or should haveknown of the concealed facts." My colleagues find'disagree.'-The Respondent discharged Quality Control In-spectbrMichael Privette`-8--December' 1980 for fail-ing' properly - to inspect the production ' of a ma-chine operator who' produced defective parts. The'Union'- filed 'a charge' 10'December 1980 allegingthatPrivette's discharge violated Section8(a)(1)and'(3) of the Act. The charge -was-'later dismissed.[learned from former Su-On 29. May 1981, PrivetteYpervisor -Kenneth Tucker that Tucker had alleged-4We also note in passing thatthe judgeindicated thatTucker's testi-mony regarding this alleged sabotagingwas not "fully credited "t273 NLRB1389 (1985).- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDly "set him up" for discharge by tampering withcertainmachines,whose production - Privette in-spected, so that they would 'produce' defectiveparts.On 8 June 1981 the Union filed a secondcharge alleging that Privette was unlawfully dis-charged, but it was not served on the Respondentuntil 10 June, a date more than 6 months after thedischarge. On 30 July 1981 the Regional Directorcharged in violation of Section 8(a)(3).Ducane Heatingstates that the, limitations periodwill not begin to run when there has been fraudu-lent concealment of "operative facts underlying thealleged violation."Here, the sabotage, if proven,would certainly be an "operative [fact] underlyingthe alleged violation" because the sabotage alleged-ly caused the very' condition that the Respondentheld Privette responsible for detecting. In `decidingthere was no fraudulent concealment, the majorityfocuses upon the General Counsel's alleged failureultimately to prove at the trial a causal nexus be-tween the alleged sabotage and the discharge. Asthe courts have recognized, however, it is sufficientif the charging party can show-fraudulent conceal-ment of "the facts which are the basis of his causeof action."2Here, the alleged sabotage providesthe basis of Privette's cause of action, i.e., the Re-spondent attempted to entrap Privette and manu-facture a pretext for his discharge.Privette did not know of the concealed fact ofthe alleged sabotage until Tucker told him about iton 29 May 1981. In my view, the 6-month limita-tions period began to run at that time. The secondcharge was filed and served less than 2 weeks laterand was therefore timely.Accordingly, I would' remand this proceeding tothe judge for a decision on the merits of the com-plaint allegation that Privette was unlawfully dis-charged.discharging employee Michael A. Privette on Decembercommission of any unfair labor practices.All parties hereto were afforded full opportunity to beheard,to examine and. cross-examine'witnesses,to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel, Respondent, and the Charg-ing Party. All briefs were, duly considered.On the entire record in this case, including proceduralfacts and factual representations' of counsel, and on sub-stantive, reliable evidence considered along with the con-sistency and inherent -probability of testimony, I makethe following' --FINDINGS OF FACT.I.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OF -'LAWThe complaint alleges,Respondent admits, and I' findthat Duff-Norton Company;Inc. is engaged in the manu-facturing' of hoists inWadesboro, North Carolina. Duff-Norton Company, Inc., in the past 12 months, in theand received at its .Wadesboro, North Carolina facilitygoods and materials, valued in excess of $50,000 directlyfrom points located outside the,State of North Carolina.Iconclude and -find that Duff-Nortori Company, Inc. _isan employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2),(6), and(7) of the Act.The complaintalleges,Respondent admits, and -I con-clude- and find that the Union is a labor organizationwithin themeaning-II. ISSUES,The issuespresented are:A. The proprietyof proceeding in this case upon acharge reinstated some 16 months subsequent to the ini-tial investigation and dismissalby the Regional Office.B.Whether the subject discharge was-in violation ofthe Act.2NLRBvDon Burgess Construction,596 F 2d 378 fn 2 (9th Cir 1979),and cases cited thereinDECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge.-Thiscase wastried before me on April 27, 28, 29, and 30 andJune 14, 1982, in Wadesboro, North Carolina, based on acharge filed by Drivers, Chauffeurs, Warehousemen andHelpersLocal No. 71, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union) on June8, 1981, and, acomplaintissued by the Acting Regional Director forRegion 11on July 30, 1981, in Case 11-CA-9929.,Thecomplaint allegesthatDuff-Norton Company, Inc. (Re-spondent) violated Section8(a)(1) and(3) of the Act byIII.BACKGROUND OF ALLEGED .UNFAIR LABORPRACTICE'Michael Privette began employment with RespondentinAugust 1969. Apparently his employment history 'wassatisfactory and, in 1974, he was sent, at -Respondent'sexpense, to a school for special training. Upon his^'com-pletion of the school, he was promoted to inspector inthe quality control department. During the next severalyears,Privette performed to Respondent's 'satisfactionand was considered for a management position in thefuture by Johnson, the plant manager..(-The considerationtook the form of a conversation between Johnson andPrivette.)-In September1979, Privetteinitiated, contact with theUnion and actively supported the resulting union cam-'The events herein are gleaned from the undisputed and/or creditedevidence of all witnesses and the objective evidence in the record DUFF-NORTON CO649patgn which culminatedin anelection on November 29,1979.The results of the election were indefinite due tochallenged ballots of several voters.ferred to the production drill section pursuant to an ad-ministrative changewhereby ' several inspectorsweretransferred to new production departments.On August 25, 1980, the Regional Director for Region11 issued a revised tally. of ballots followed by a Certifi-cation of Respresentative on September 10, 1980.On November 24, 1980, several production depart-ments,including the drill section, began work on a pur-chase order calling for 1000 pieces of a back plate identi-fied as RA^ 18.2 The production started on the secondshift under the scrutiny of Inspector Dunn. Ten pieceswere produced the first night. The following night, 36pieceswere produced each with a shallow ream depthwhich required the pieces to -be reworked. InspectorDunn recorded the necessary information on his inspec-tor's report for the November 25 shift The followingday the first shift began production operations -on theRA 18's. The ream depth and spot facing functions wereperformed by operator Stansberry, and Privette inspect-ed her work. During the shift, Privette notedon an in-spection report that Stansberry was reaming too shallow-ly and spot facing too deeply.3 At one point in the shift,Stansberry's problem caused Prievette to stop the oper-ation andreport the deficiencies to both his supervisorand Stansberry's supervisor. Privette and the productionsupervisor checked the entire production of Stansberrynear the shift's end and found that 91 pieces out of'] 16had to be scrapped due to excess depth on the spotfacing.The Thanksgiving break intervened and produc-tionwasnot continued until the first shift on December1, 1980. Stansberryagain wasthe operator and her prob-lems persisted. Privette noted on several occasions thatshewasreamingtoo . shallowly and spot facing toodeeply.Although Privette is required to inspect fourparts three times during a shift and record the results ofhis inspections; he failed to record the required numberof inspections either November 26 or December 1, 1980.Prtvette made all the ream depth inspections and foundno problems.PlantManager Johnson, on December 1, havinglearnedof the 91 scrapped pieces made. by Stansberry onNovember 26 ordered' Personnel Manager McElroy toconduct an investigation into - the. causes for the scrap.During the investigation, McElroy- also learned that thefaulty parts were still- being produced on December 1.McElroy enlisted. the aid of the inspection -,supervisor,entire production of Stansberry on November. 26 andDecember 1., The investigation continued into DecemberThe drill section performed several operations.on the RA 18, two ofwhich;are material,here, the reaming of several holes and thespot facingof an additionalhole . The inspector's functionrelative tothese two oper-ations is tocheck the depth of each Although differentinstruments areused'to make eachcheck, theinspector's function is neither time consum-ing nor difficult'8A shallow ream depth can be reworked by simply redoing the oper-ationto a deeper depth The spot facing, when too deep, causes theentire piece(RA 18) to be scrappedsince it cannot be used inthat condi-tion, nor canitbe reworked -2.On that morning when Prtvette arrived for work, hewas called -intoManager Schweitzer's office and in-formed by Phifer that he was suspended pending the out-come of the -investigation of the * RA 18's produced onNovember 26 and December 1, 1980. Privette was told ifhe was not at fault, he-would be reinstated with his lossof pay:-The investigation disclosed that 90 odd pieces werescrapped because of spot facings too deep and that inexcess of 120 pieces would have to be reworked due toshallow ream depths. In addition to Stansberry's produc-tion of November 26 and December 1, 1980, the secondshift, on November 24 and 25, ran a total of 46 pieces ofwhich 2 were scrapped and several required rework.On December 6, 1980, Phifer called Privette and toldhim to report to the Company's office on Monday, De-cember 8,. 1980. On Monday, Privette reported, as or-dered, and Phifer, again in Schweitzer's office, informedPrivette that because of the high percentage of bad partsproduced with his inspection, he was being terminated.Operator Stansberry was given a written warning, andInspector Dunn and the second shift leadman and opera-torwere counseled but were not disciplined in accordwith Respondent's progressive discipline policy.'IV. BACKGROUND AND FOREGROUND OFINVESTIGATIVE AND ADMINISTRATIVE PROCEDUREThe Union filed a charge, Case 11-CA-9574-2, on De-cember 10, 1980, alleging the unlawful discharge of Mi-chael Privette on December 8, 1980. The charge was in-vestigated by the Regional Office, and on January 22,1981, the Regional. Director declined toissue a complaintand dismissed the charge. The Union appealed the dis-missalof the charge to the General Counsel's office inWashington, D.C., but the General Counsel affirmed theRegional Director's dismissal. Companion' charges wereinvestigated and complaintsissued inJanuary 1981 alleg-ing unlawful discharges of several employees and inde-pendent8(a)(1) allegationsof threats, excessive disciplineand unlawful work rules.5 -Michael Privette, however,was not the subject of any allegations in the several com-plaints.On June 8, 1981 the Union filed a second chargeallegingthe unlawful discharge of Michael Privette onDecember 8, 1980, and numbered Case' 11-CA-9929.This charge was investigated and complaint issued onJuly 30, 1981, with no date set for the trial. The Unionrequested withdrawal of the other outstanding charges,and on July 31,, 1981, the Acting Regional Director forRegion 11 approved withdrawal of the several charges(see fn. 5) and set April 27, 1982, as the trial date .forCase .11-CA-9929-TheThe Charging Party about April 27,1982, presented new evidence to the Regional Directorrespecting Privette's discharge, and the Regional Direc-—tor, on April 27, 1982, revoked thedismissalletter ofJanuary 22, 1981, in Case 11-CA-9574-2. The caser° Albeit, the evidence of Privette's prior discipline was not admitted inevidence, the parties did stipulate that Privette received a written warn-ing July 14, 1980, a suspension September 9, 1980, and was dischargedDecember 8, 1980, in accord with Respondent's progressive disciplinepolicies-sCases ll-CA-8797, 11-CA-9000, 11-CA-9464, and 11-CA-9574-1 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDopened as scheduled on April 27, 1982, with the GeneralCounsel moving for time to receive certain documentsfrom the Regional Office., Upon receipt of these docu-ments,theGeneral Counsel amended his formal papersto include a consolidated complaint based .on the reinstat-ed charge from December 10, 1980, Case 11-CA-9574-2,and the current charge in Case 11-CA-9929. Followingthe receipt into evidence of the consolidated complaintand the supporting charge, the General Counsel movedto amend outof the consolidated complaint, Case 11-CA-9929. The General Counsel's stated purpose for theamendmentwas the time-barred status of Case 11-CA-9929. The parties stipulated that the service of the chargein Case 11-CA-9929 did not conform to Section 10(b) ofthe Act.-Immediately on the General Counsel's amendment tothe formal papers and his motion to withdraw Case 11-CA-9929 from the consolidated complaint, and to pro-ceed with Case 11-CA-9574-2, Respondent moved' fordismissalbased on due process, laches, and the GeneralCounsel's failure to comply with Section 10(b) of 'theAct. Although there were apparent irregularities relatingto the General Counsel's procedure of reinstating a stalecharge and withdrawing a current charge with defectiveservice, I allowed the General Counsel to proceed due tothe outstanding Board laws and his, representation thatnewly discovered evidence had precipitated the filing ofCase 11-CA-9929 and the Region's issuanceof the com-plaint.'The General Counsel proceeded on the theorythat Privette was set up for discharge by sabotage to hismachine causingbad parts - to be produced. The alleged`saboteur was the former first shift drillsection supervisorKenneth Tucker.As the trial progressed and evidence was submitted,several factors-became apparent. The newly discoveredevidence of a 'supervisor's tinkering was not directed to-any machine that the alleged 8(a)(3), Privette, actuallyworked on but rather to three machines out of 'a bank ofseven or eight machines that operator Stansberry operat-ed and for whose production Privette was responsible asquality control inspector. Thus, the General Counsel'sargued causal connection between the sabotage and thescrapped production of parts is not direct but is, at best,indirect.'Contrary to the General Counsel's contention, the sab-otage,'if performed as Tucker testified, would not havecaused Privette's discharge.8 For the sabotage to be ef-6California Pacific Signs,233 NLRB 450 (1977)1The General Counsel stated,-and finally, the decision to issue a coniplaint in this case after it wasdismissed was based on newly discovered evidence, to wit, a super-visor coming forward and admitting he tinkered with the 8(a)(3)'smachine causing his discharge The alleged tinkering took the formof turning guide stops upside down so that the operator would nothave the automatic control of depth produced by the machine Theupside down stop has an uneven surface whereas the stop right sideup has a smooth flat surface8 Tucker's testimony as to the nature of his sabotage was not sufficientto show conclusively that the net effect of the sabotage would be scrapproductionThe net effect could only be, maybe for some parts, as wasthe factfective to Privette, the inspection functions by Privettewould necessarily have to be substandard. He wouldhave to fail his duties in his own right to be subject todiscipline for, bad production from the sabotaged ma-chines.The credible evidence is clear that the sabotagecould only produce scrap parts due to bad spot facingwith no irreversible effect on the team depth, anotheroperation performed on the RA 18's utilizing the samebank of drill presses.In addition to the alleged sabotage, the General Coun-sel attempted to introduce evidence of Respondent's pro-gressive discipline as-it applied to Privette prior to hisdischarge for the express purpose of invalidating the dis-charge as a result of unlawful progression. (See - fn. 4.)The General Counsel was not allowed to elicit evidenceof prior disciplines for his expressed purpose because inmy view such an- attempt would be contra to the Su-preme Court's pronouncement inBryan Mfg.9Also,' theGeneral Counsel's stated theory of the case and thereason for reinstating the prior dismissed charge was thetestimony of former Supervisor Tucker which deals sin-gularlywith the sabotage and without regard for anyprior disciplines.Thus, even- if Tucker's testimony' isfully credited (which it is not), what the General Coun-sel has-is a former supervisor's alleged attempt to causePrivette's discharge and Privette's dereliction in perform-ing his inspection duties. The General Counsel's witnessRalph Dunn, inspector on second shift, testified withoutcontradiction that he observed the - guide stop in itsupside down position while his employees operated themachine on December 1, 1980. Dunn's testimony showsthat he recognized the stop position as a' potential prob-lem to acceptable production on the machine, but didnothing in relation to the machines continued productionin such condition.-Analysis and Conclusions - -In the past, the Board cases dealing with reinstatementof prior charges have- not been definitive particularlywith respect to application of the limitations period ofSection 10(b). The, cases have, however, recognized and-acknowledged the General Counsel's burden to establishthe necessary propriety of such reinstatement to effectu-ate the. purposes and policies of. the Act.' Albeit, not ex-pressly stated by, the Board,. I conclude thatnewlydis-covered evidence must be considered both substantivelyand procedurally in light of the often stated, "knew orshould have known . by the exercise of ordinary dili-gence," when considering the propriety of reinstating astale charge. Applying such a test to,the . newly discov-ered evidence in this case raises several questions. If In-spector. Dunn, an employee closely involved in theevents of November and December 1980, was aware thatthe stop quide on at least one machine was upside downat the critical time, how did such information defy dis-closure and additional investigation.. Further, if, as theevidence shows, an experienced inspector took no affirm-ative action to stop production on the affected drillpress, one could conclude that the machine fault hadMachinists Local 1424 v. NLRB,362 U S 411 (1960) DUFF-NORTON CO.littleor nothing to do with production of scrap parts.The General Counsel must shoulder some burden toevaluate evidence particularly in such circumstances. as_are present here. To do less places too much emphasis oncatch phrases, or worse, places the charged party in aposition which can be froth with the lack of due processIseeno reason for the General Counsel's statutoryburden to attach to a proceeding only after administra-tive processes have caused charges to be investigated andcomplaints to issue.10If the General Counsel's burden under the statute werethe only consideration, I would reverse my trial rulingand grant Respondent'smotion to dismiss, but that is notthe case. The question of Section 10(b) and its limitationsare constantly a subject under consideration.The Board recently inWiner Motors,265 NLRB 1457(1982) ruled that a charge, previously withdrawn, canonly be reinstated within the 6-months limitations periodimposed by Section 10(b) of the Act. The majority in theWinercasemakes no distinction between a withdrawncharge and a dismissed charge. In their view, both ceaseto existThe Board frequently must balance the equitieswhen deciding an issue, be it substantive or procedural,but theWinercase specifically overruledSilver Bakery ofNewton,150NLRB 421 (1965), wherein the GeneralCounsel was allowed discretion to reinstate a previouslywithdrawn charge outside the statutory 6-months periodbased on equitable considerations and further expresslyreaffirmed the holding inKoppers Co.,163NLRB 517(1967),which assures Respondent, they will not be-heldliable for activities occurring more than 6 months in thepast,while no charge is on file.10The recordevidence shows that the charge in Case I1-CA-9574-2could have been reinstated as early as July 22, 1981, the date SupervisorTucker gave his affidavit to a Board agent, or no later than August 3,1981, the day Respondent'sanswer was received by the Board in CaseII-CA-9929 whichcontained a 10(b) defense to service of the supportingcharge651An examination of all the factors, including affordingallparties to litigation full and fair opportunity for sub-mission of evidence and argument, but recognizing that itisalso important in the administrationof the Act thatprocedural remedies be deemed exhausted at some pointand a particular matter be closed, leads me to concludethat this case falls within the, class of cases where theBoard's sympathies for unfair labor practices precludedfrom consideration by the 6-month period is an insuffi-cient basis to restrike the balance established by Con-gress in Section 10(b). Accordingly, I find that the rein-statement of Case 11-CA-9574-2 outside the 10(b) limi-tations period of 6 months is contrary to Board law andcannot be allowed. The General Counsel's case is, there-fore, unsupported by a viable charge and must be dis-missed.ADDITIONAL CONCLUSIONS OF LAW1Respondent did not violate Section 8(a)(1) and (3)of the Act when it discharged Michael Privette on De-cember 8, 1980, for failing to perform his inspectionduties satisfactorily. .2.TheGeneral Counsel has failed to sustain his burdenof support for reinstating a stale charge some 16 monthssubsequent to dismissing said charge.On these findings of fact and conclusions of law and"on the entire record, I issue the following recommend-ed''ORDERThe complaint is dismissed in its entirety.11 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses